Order entered April 7, 2020




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-20-00282-CV

GIO KELLY PAWN, LLC D/B/A PLUS PAWN AND D/B/A PAWN DEPOT,
                         Appellant

                                       V.

                   DALLAS COUNTY, ET AL., Appellees

               On Appeal from the 101st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. TX-18-01748

                                    ORDER

      Before the Court is court reporter Terri Etekochay’s April 3, 2020 request

for an extension of time to file the reporter’s record. The reporter’s record was

filed on March 20, 2020. Accordingly, we DENY the motion as moot.


                                            /s/   ERIN A. NOWELL
                                                  JUSTICE